                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


STEVE GOSHA,

                       Plaintiff,

               v.                                            Case No. 19-C-1373

ERIE INSURANCE COMPANY,

                       Defendant.


                         ORDER REFERRING CASE TO MEDIATION


       The final pre-trial in the above case was held on January 14, 2021 and the court issued

preliminary rulings on pending motions in limine. Counsel filed a letter request to remove the

scheduled jury trial from the court calendar and notified the court that the parties are prepared to

attempt mediation. The parties have scheduled mediation on March 17, 2021, before an agreed-

upon private mediator.

       Therefore, with the full agreement of the parties, the scheduled jury trial is removed from

the calendar to allow the parties to attempt settlement. Counsel shall, within 10 days of the

scheduled date, notify the court of the results of the mediation attempt and, if unsuccessful, the

case will be scheduled for a telephone status conference to reschedule the trial.

       Dated at Green Bay, Wisconsin this 19th day of January, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




         Case 1:19-cv-01373-WCG Filed 01/19/21 Page 1 of 1 Document 54
